DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because it is identical to claim 12.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  a heat receiving unit and a heat dissipating unit in claims 1 and 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
According to paragraphs 0028, 0029 and 0036, the heating receiving unit 310 includes base 311 and jacket 312, and further the liquid 351 evaporates upon heating in the base 311. Therefore the heat receiving unit is interpreted as an evaporator. According again to paragraph 0036, heating dissipating unit 320 condenses the coolant into a liquid 351. Therefore the heat dissipating unit is interpreted as a condenser.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakanishi (JP 2014-074568 A).
Regarding claim 3, Nakanishi (Fig. 7) discloses a phase change cooling system comprising:
a heat receiving unit (evaporator 50); a heat dissipating unit (condenser 12); a vapor pipe (gas-liquid two phase pipe 13) and a liquid pipe (14) that interconnect the heat receiving unit and the heat dissipating unit to form a loop (see Fig. 7); and coolant 
the heat receiving unit has a cross section selected from a group consisting of a semioval, an oval and a polygon in which a portion of a side is curved (the cover 52 of the evaporator 50 has or semi-oval cross section on an inner side, see in Fig. 7),
the vapor pipe (13) is coupled to an inclined face of the heat receiving unit (the pipe 13 is coupled to inclined walls 25 of the cover 52), and 
within the inclined face of the heat receiving unit, at least a portion thereof (the opening within the area of inclined walls 25 for coupling the pipe 13) in a vicinity of a coupling portion coupled to the vapor pipe is formed into a flat face (the coupling of the bottom end of pipe 13 and the opening is formed into the a flat top face of the cover 52).
Regarding claim 9, Nakanishi further discloses wherein the vapor pipe (13) is perpendicularly coupled to the inclined face of the heat receiving unit (Fig. 7 shows the pipe 13 is perpendicularly coupled to the inclined walls 25 as shown), and a portion in a vicinity of an end portion (tapered portion at bottom end of the pipe 13) on a side of the heat receiving unit is disposed obliquely to the vertical direction (the tapering is oblique to the vertical direction).
Regarding claim 11, Nakanishi further discloses an electronic device (semiconductor device 32) comprising the phase change cooling system according to Claim 3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4, 6, 10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi (JP 2014-074568 A) in view of Dionne (US PGPub No. 2007/0163754).
Regarding claim 1, Nakanishi (Fig. 7) discloses a phase change cooling system comprising:
a heat receiving unit (evaporator 50); a heat dissipating unit (condenser 12); a vapor pipe (gas-liquid two phase pipe 13) and a liquid pipe (14) that interconnect the heat receiving unit and the heat dissipating unit to form a loop (see Fig. 7); and coolant encapsulated inside the phase change cooling system (refrigerant circulating inside the pipes), wherein
the heat receiving unit has a cross section selected from a group consisting of a semicircle, a circle, a semioval, an oval and a polygon in which a portion of a side is curved (the cover 52 of the evaporator 50 has a semi-circular or semi-oval cross section on an inner side, see in Fig. 7),
the vapor pipe (13) is coupled to an inclined face of the heat receiving unit (the pipe 13 is coupled to inclined walls 25 of the cover 52), and is perpendicularly coupled to a side face of the heat dissipating unit (the upper end of pipe 13 is perpendicularly coupled the fins 12a of the condenser 12), and a portion thereof in a vicinity of an end portion of the vapor pipe on a side of the heat dissipating unit (the portion of the pipe 13 
within the inclined face of the heat receiving unit, at least a portion thereof (the opening within the area of inclined walls 25 for coupling the pipe 13) in a vicinity of a coupling portion coupled to the vapor pipe is formed into a flat face (the coupling of the bottom end of pipe 13 and the opening is formed into the a flat top face of the cover 52).
However, Nakanishi fails to disclose a bending angle of the vapor pipe is smaller than an angle of 90 degrees.
Dionne discloses a bending angle of the vapor pipe (50) is smaller than an angle of 90 degrees (the incline bending of conduit 50 in Fig. 2 is less than 90 degrees).
It is generally understood that a sharper bending angle would cause an increase of flowing resistance. Reducing a bending angle so the pipe is gradually turn to a desired location is a known technique to reduce resistance. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a bending angle of the vapor pipe is smaller than an angle of 90 degrees in Nakanishi as taught by Dionne in order to reduce flow resistance.
Regarding claim 4
Regarding claim 6, Nakanishi as modified further discloses an electronic device (semiconductor device 32) comprising the phase change cooling system according to Claim 1.
Regarding claim 10, Nakanishi as modified further discloses wherein the vapor pipe is perpendicularly coupled to a side face of the heat dissipating unit (the upper end of pipe 13 is perpendicularly coupled the fins 12a of the condenser 12), and a portion in a vicinity of an end portion on a side of the heat dissipating unit (the portion of the pipe 13 at condenser 12) is disposed perpendicularly to the vertical direction (the portion is bent 90 degrees and is perpendicularly to the vertical direction), and
Nakanishi fails to disclose a bending angle of the vapor pipe is smaller than an angle of 90 degrees.
As shown in claim 1 above, Dionne discloses a bending angle of the vapor pipe (50) is smaller than an angle of 90 degrees (the incline bending of conduit 50 in Fig. 2 is less than 90 degrees).
It is generally understood that a sharper bending angle would cause an increase of flowing resistance. Reducing a bending angle so the pipe is gradually turn to a desired location is a known technique to reduce resistance. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a bending angle of the vapor pipe is smaller than an angle of 90 degrees in Nakanishi as taught by Dionne in order to reduce flow resistance.
Regarding claims 12 and 13, Nakanishi as modified further discloses wherein there is a single bend (see the circled bend in conduit 50) in the vapor pipe between the .

    PNG
    media_image1.png
    372
    563
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 5/18/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that portion 25 of element 50 is not inclined, Fig. 7 of Nakanishi shows a cross-section of the portion 25 is neither vertical not horizontal (i.e., not parallel to horizontal wall at 50 and vertical wall at 52) with a pipe 13 coupled the inclined portion 25.
In response to applicant’s argument that no part of portion 25 is formed into a flat face, the opening of portion 25 where the pipe 13 is coupled is in fact formed into a top horizontal face, as shown in Fig. 7. 

In response to applicant’s argument that Nakanishi does not disclose the pipe 13 “perpendicularly coupled to a side face of the heat dissipating unit” recited in claim 1, the upper bent end extends horizontally and coupled to the vertically extending fins 12a on side face of the condenser 12. Regarding the argument that the pipe 13 is coupled vertically to portion 25 and does not meet a limitation in claim 1 (page 8 of remarks), please see the response above for claim 3. 
In response to applicant’s argument of the conduit 50 of Dione that has two bents has a total of 90 degrees; and a bent of 90 degrees to reach the unit 20, the modification is relied upon that a single 90 degrees bent may be replaced with two bents with less than 90 degrees as taught by Dione’s Fig. 2. The claim does not require that the vapor pipe has only one bent less than 90 degrees, but rather recites “a bending angle of the vapor pipe”. Any bend in the two bends in the modification is less than 90 degrees and therefore meets the limitation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takahashi (JP 03-190153 A) discloses a vapor pipe 3 which has only one bend between condenser 6 and evaporator 2.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752.  The examiner can normally be reached on Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763                                                                                                                                                                                                        
/F.K.L/Examiner, Art Unit 3763